Citation Nr: 9913739	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-14 472	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York




THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling. 




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 





INTRODUCTION

The veteran had active military service from August 1976 to 
June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the New York, New 
York, regional office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 10 percent 
for the veteran's service-connected bilateral hearing loss.  
The veteran thereafter perfected a timely appeal with respect 
to the issue of entitlement to a disability evaluation 
greater than 10 percent for bilateral hearing loss.  In May 
1998, the Board remanded the veteran's increased rating claim 
to the RO for further evidentiary development.  Following 
completion of the remand instructions, the RO, by a February 
1999 rating action, assigned a 40 percent rating for the 
veteran's bilateral hearing loss, effective from July 1995.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Audiometric test results obtained during a compensation 
examination conducted by VA in December 1998 correspond to 
numeric designations no worse than XI for the veteran's right 
ear and V for his left ear.  


CONCLUSION OF LAW

A disability rating in excess of 40 percent for bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85, 4.87, Table VI, Table VII, 
Code 6104 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for increased compensation benefits is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  In this regard, the Board notes that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court") has held that, when a veteran 
claims that a service-connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Additionally, the Board 
is satisfied that all relevant facts for the present 
veteran's claim have been properly developed and that no 
further assistance is required in order to comply with the 
duty to assist mandated in 38 U.S.C.A. § 5107.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Factual Background

Private audiological testing completed in April 1984 revealed 
a severe mixed deafness in the veteran's left ear and a 
profound mixed deafness in his right ear.  The exact status 
of the veteran's right ear was found to be uncertain and 
"almost totally dead."  Speech discrimination was 8 percent 
in his right ear and 92 percent in his left ear.  
Subsequently, in November 1990 the veteran underwent 
additional private audiological testing which demonstrated 
moderately severe sloping to profound neurosensory hearing 
loss in his right ear (across all frequencies tested), severe 
neurosensory hearing loss in his left ear (across all 
frequencies tested), and speech reception thresholds which 
were consistent with the puretone averages (a 60 percent 
reduction in speech discrimination in his right ear and 
normal speech discrimination in his left ear).  Thereafter, 
in April 1994 private audiological testing showed a severe to 
profound neurosensory hearing loss in the veteran's right ear 
(across all frequencies tested), no useful speech 
discrimination in his right ear, a severe neurosensory 
hearing loss in his left ear (across all frequencies tested), 
and good speech discrimination in his left ear.  

A VA medical record dated in July 1995 showed that the 
veteran reported having a history of bilateral hearing loss 
since 1984 and using hearing aids.  He denied any recent 
decrease in his hearing, pain or discomfort in his ear, 
discharge from his ear, headaches, dizziness, or vertigo but 
did state that his hearing aid was not functioning well.  
Examination of the veteran's ears showed bilateral decreased 
hearing.  The veteran was referred for further evaluation.  
An August 1995 audiological testing showed asymmetrical mixed 
hearing loss which was poorer in the veteran's right ear.  
Specifically, this study reflected a moderate-to-severe 
sloping (above 250 hertz) to a profound mixed hearing loss in 
the veteran's right ear, a severe mixed hearing loss in his 
left ear, poor speech discrimination ability (4 percent) in 
his right ear, and very good speech discrimination ability 
(80 percent) in his left ear.  

In September 1995, the veteran was fitted with a hearing aid 
for his left ear.  He requested to know the reason that his 
right ear was not aided and was advised that amplification 
was not provided for his right ear due to the degree of 
hearing loss and speech discrimination ability.  

On VA audiological examination in April 1996, audiometry 
revealed right ear puretone air conduction thresholds of 1, 
85, 95 and 1 decibels at 1,000, 2,000, 3,000, and 4,000 
hertz, respectively.  Corresponding left ear puretone 
thresholds were 85, 70, 65, and 95 decibels.  The average 
puretone thresholds were 46 decibels for the veteran's right 
ear and 79 decibels for his left ear.  Speech discrimination 
was 4 percent on the right and 96 percent on the left.  The 
audiologist concluded that the veteran had a severe to 
profound hearing loss in his right ear, a severe hearing loss 
in his left ear (mixed in at least one ear), and speech 
discrimination which was assessed to be extremely poor 
(4 percent) in his right ear and excellent in his left ear 
(96 percent).  

Concluding that April 1996 VA audiological examination 
provided unexplained and inconsistent results, the Board, in 
May 1998, remanded the veteran's claim for an increased 
rating for his service-connected bilateral hearing loss to 
the RO for further evidentiary development.  Specifically, 
the Board asked the RO to obtain from the veteran the names 
and addresses of any additional medical care providers who 
treated him for bilateral hearing loss in the last two years.  
In this regard, the Board notes that, in a July 1998 letter, 
the veteran indicated that he only received relevant 
treatment through the VA Medical Center (VAMC) within the 
last two years, and that the RO has obtained such treatment 
records.  Also in the May 1998 remand, the Board requested 
that the RO schedule the veteran for a VA audiological 
evaluation, with audiometric studies, by an examiner who had 
not previously evaluated him, to determine the current 
severity of his bilateral hearing loss.  The Board indicated 
that if the testing produced inconsistencies, the examiner 
should explain the basis for the inconsistencies and comment 
on their significance.

The report of the VA ear disease examination in December 1998 
noted that the veteran had a history of a "dead right ear" 
and had worn a hearing aid in his left ear for many years.  
On VA audiological examination completed on the same day in 
December 1998, audiometry revealed puretone thresholds of 
105, 105, 105, and 105 decibels in the veteran's right ear at 
1,000, 2,000, 3,000, and 4,000 hertz respectively.  Like 
measures of the veteran's left ear were found to be 85, 70, 
70, and 85 decibels.  The average of the puretone thresholds 
was shown to be 105 decibels for the veteran's right ear and 
78 decibels for his left ear.  Speech discrimination scores 
were 0 percent for his right ear and 80 percent for his left 
ear.  The audiologist noted that the veteran has profound 
mixed hearing loss in his right ear, a profound rising to 
severe mixed loss in his left ear, no speech discrimination 
ability in his right ear, and very good speech discrimination 
ability in his left ear.  The audiologist diagnosed 
asymmetrical mixed hearing loss, which is poorer in the 
veteran's right ear.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which in turn is based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  The 
provisions of § 4.85 establish eleven auditory acuity levels 
from I to XI.  Tables VI and VII as set forth in § 4.85 are 
used to calculate the rating to be assigned.  In instances 
where, because of language difficulties, the Chief of the 
Audiology Clinic certifies that the use of both puretone 
averages and speech discrimination scores is inappropriate, 
Table VIa is to be used to assign a rating based on puretone 
averages.  38 C.F.R. § 4.85(c) (1998).

A pertinent regulation also provides that, to rate defective 
hearing, examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry tests.  38 C.F.R. § 4.85 (1998).  In the 
present case, such an evaluation was completed by VA in 
December 1998.  The VA audiologist who performed this test 
reported the speech recognition scores and puretone 
thresholds which provide the best estimate of the veteran's 
current level of hearing acuity.  The Board has thoroughly 
reviewed the report of this evaluation as well as the other 
pertinent medical records which have been obtained and 
associated with the claims folder during the current appeal 
and concludes that the audiometry findings from the December 
1998 VA examination are not inconsistent and, in fact, are 
consistent with the other recent medical evidence of record 
reflecting discussions of the veteran's level of bilateral 
hearing acuity.  See 38 C.F.R. § 4.87.  Hence, the Board 
concludes that the audiological findings from the December 
1998 VA examination may be used to rate the severity of the 
veteran's bilateral hearing loss.

As the Board has discussed, the audiometric testing conducted 
in December 1998 revealed average puretone thresholds of 
105 decibels in the veteran's right ear and 78 decibels in 
his left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Additionally, the veteran had speech 
discrimination scores of 0 percent correct in his right ear 
and 80 percent correct in his left ear.  Applying 38 C.F.R. 
§§ 4.85, Table VI (1998) to these results, the veteran has a 
numeric designation of XI for his right ear and V for his 
left ear.  Application of 38 C.F.R. §§ 4.85, Table VII (1998) 
provides for a 40 percent rating, but no higher, under 
Diagnostic Code 6104 when a veteran has level XI hearing in 
the right ear and level V hearing in the left.  Consequently, 
the recent audiological test in the present case does not 
result in findings that warrant a disability rating greater 
than 40 percent for the veteran's service-connected bilateral 
hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).

The Board notes that, in the May 1998 remand, the RO was 
directed to schedule the veteran "for a VA audiological 
evaluation, with audiometric studies by an examiner who has 
not previously evaluated him."  Review of the claims folder 
appears to indicate that the same audiologist who conducted 
the April 1996 test also conducted the December 1998 
evaluation.  As the Board has discussed, however, the 
findings of the December 1998 audiological examination were 
not inconsistent, as were the April 1996 audiological 
findings.  Moreover, the audiologist concluded in December 
1998 that the veteran had no hearing in his right ear and 
that he, therefore, had the maximum level of disability for 
his right ear.  The Board must conclude, therefore, that 
another remand of this matter for yet additional audiological 
testing would serve no useful purpose.  


ORDER

A disability rating greater than 40 percent for bilateral 
hearing loss is denied.  



		
	THERESA M. CATINO 
	Acting Member, 
	Board of Veterans' Appeals



 

